Title: Enclosure: David Bradford to John Lewis, 28 March 1784
From: Bradford, David
To: Lewis, John

 

Sir
Washington County March 28th 1784

Agreeable to the Generals Wish, signified in his letter to you that the people who may have settled on his Lands shou’d be notified of his Intention of asserting his Claims, when out on racoon, I made out several Copies of your Advertisement & directed them to be set up on the Generals lands there, I have also directed some Copies to be set up on his Chirtiers land.
I conversed with several of those who have settled on the Genls Claims on racoon. they seem greatly alarmed indeed on being acquainted of the Generals intentions of asserting his Claim.
They seem’d to me previous to Your Advertisement to have been lulled under the Idea that his Claim wou’d never have made its appearance in this Quarter.
The strength & Justice of his Excellencys Title to those lands he has mention’d to you, will I am convinced induce the people, who have either Ignorantly or Audaciously settled themselves on his rights to Comply with any reasonable Terms the Genl may please to propose.
As it has been a considerable time since those lands have been surveyed, & at an early period of the settlement of this Country, the bounds, at this time cannot be easily ascertained. It cannot be known therefore with precision, who have settled themselves within those bounds.
To obviate this, it might not be improper to mention this circumstance to the Genl when you write to him on this Subject: And to recommend to him to send a Copy of the descriptive part of his patents to his Agent whom he may appoint to transact his Business. This will have a tendency in my Idea, of removing Doubts touching his bounds & also exclude the necessity of Instituting Ejectments which some of the Tenants might otherwise have the rashness to provoke.
I have taken the liberty of making these Observations under a desire of rendering every service to a Man who merits so much of every of his Countrymen. I am with much Esteem Sir Your Humble servt

David Bradford

